Title: To Benjamin Franklin from Watson & Cossoul, 27 November 1781
From: Watson & Cossoul
To: Franklin, Benjamin


Monsieur,
Nantes le 27. Novr. 1781.
Si nous étions surs que Ne [Notre?] sr Watson fut encore à Paris, il aurait lui même lhonneur de vous expliquer le motif quinous fait avoir celui de vous écrire, mais dans l’incertitude où nous sommes de son départ, nous croyons mieux faire en nous addressant directement à vous; la copie cy incluse d’une lettre que nous avons reçue de Mr Geo. Benson de Boston en datte du 17 Juillet, vous instruira de la perte de deux traites sur vous, dont nous vous prions d’arrêter le payment. Il est malheureux pour notre ami que nous n’ayons pas reçu sa lettre plustot. Nous craignons que l’ancienneté de la perte qu’il a faite ne vous ayt mis dans le cas de payer ces traites. Si ce n’est pas trop tard, nous vous prions de nous honorer d’un mot de réponse afin que nous puissions la Communiquer à notre ami.
Nous sommes avec le plus profond respect Monsieur, Vos très humbles & très obeissants Serviteurs
Watson & Cossoul
Monsieur Franklin.
 
Notations in different hands: Watson & Cossoul Novr. 27th. 1781 / Ansd 2 Decr. 81.
